Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 1 of 55

                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

 In re:
                                          : Docket #18cr834
 UNITED STATES OF AMERICA,
                                          :
                   Plaintiff,
                                          :
             - against -
                                          :

 DANIEL HERNANDEZ, et al.,                :   New York, New York
                                              November 19, 2018
                   Defendants.            :

 --------------------------------- :

                        PROCEEDINGS BEFORE
                   THE HONORABLE HENRY PITMAN,
          UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

 APPEARANCES:

 For Plaintiffs:              UNITED STATES ATTORNEY‘S OFFICE
                              BY: MICHAEL LONGYEAR, ESQ.
                                   JACOB WARREN, ESQ.
                              One Saint Andrew‘s Plaza
                              New York, New York 10007

 For Hernandez:               LAZZARO LAW FIRM, P.C.
                              BY: LANCE LAZZARO, ESQ.
                              360 Court Street, Suite 3
                              Brooklyn, New York 11231

                              DAWN M. FLORIO LAW FIRM
                              BY: DAWN FLORIO, ESQ.
                              3604 Broadway
                              New York, New York 10031


 Transcription Service:       Carole Ludwig, Transcription Services
                              141 East Third Street #3E
                              New York, New York 10009
                              Phone: (212) 420-0771
                              Fax: (212) 420-6007

 Proceedings recorded by electronic sound recording;
 Transcript produced by transcription service
Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 2 of 55

                                   INDEX


                        E X A M I N A T I O N S

                                                  Re-        Re-
 Witness                Direct      Cross       Direct      Cross

 None
                             E X H I B I T S

 Exhibit                                                         Voir
 Number            Description                        ID    In   Dire

 None
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 3 of 55
 1                                                                            3

2                 THE CLERK:      U.S. v. Daniel Hernandez.           Counsel,

3     please state your name for the record.

4                 MR. MICHAEL LONGYEAR:         Good evening, Your

5     Honor, Michael Longyear and Jacob Warren on behalf of the

6     United States.

7                 MR. LANCE LAZZARO:        Lance Lazzaro for Daniel

8     Hernandez.

9                 MS. DAWN FLORIO:        Good evening, Your Honor,

10    Dawn Florio of the Dawn Florio Law Firm representing Mr.

11    Daniel Hernandez.

12                THE COURT:      Mr. Hernandez, my name is

13    Magistrate Judge Pitman.         The purpose of this proceeding

14    is to inform you of certain rights that you have, to

15    inform you of the charges against you, to consider whether

16    counsel should be appointed for you, and to decide under

17    which conditions if any you should be released.                 Can I

18    have the date and time of arrest please?

19                MR. LONGYEAR:       Yes, Your Honor, the defendant

20    was arrested last night, November 18, at approximately 7

21    p.m.

22                THE COURT:      Thank you.     Mr. Hernandez, you have

23    the right to remain silent.         You‘re not required to make

24    any statements.      Even if you have made any statements to

25    the authorities, you need not make any further statements.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 4 of 55
 1                                                                         4

2     Anything that you do say can be used against you.

3                 You have the right to be released either

4     conditionally or unconditionally pending trial unless I

5     find that there are no conditions or combination of

6     conditions that would reasonably assure your presence in

7     court and the safety of the community.

8                 You have the right to be represented by counsel

9     during all court proceedings including this one and during

10    all questioning by the authorities.           If you cannot afford

11    an attorney, I will appoint one to represent you.                 It‘s my

12    understanding that you‘re currently being represented by

13    privately retained counsel.         I want to advise you that the

14    right to the appointment of counsel is an ongoing right

15    that you possess throughout these proceedings.              If at any

16    time you‘re unable to continue with retained counsel

17    because you run out of money, you can apply to the court

18    at any time for the appointment of counsel.              Do you

19    understand that?

20                MR. DANIEL HERNANDEZ:         Yes, Your Honor.

21                THE COURT:      Mr. Hernandez, you‘re charged in an

22    indictment in six counts.         Count 1 of the indictment

23    charges you with conspiring or agreeing with others to

24    violate the racketeering laws of the United States in

25    violation of Title 18 U.S.C. § 1962(d).            Count 2 of the
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 5 of 55
 1                                                                    5

2     indictment charges you with carrying a firearm in

3     furtherance of a crime of violence that can be prosecuted

4     in federal court in violation of Title 18 U.S.C. § 924(c).

5     Count 3 charges you with committing a crime of violence in

6     aid of racketeering activity, namely, robbery that‘s

7     alleged to have occurred on April 3, 2018 in violation of

8     Title 18 U.S.C. § 1959.

9                 Count 4 charges you with conspiring to commit a

10    crime, namely, assault with a dangerous weapon also in aid

11    of racketeering activity in violation of Title 18 U.S.C. §

12    1959.    Count 5 charges you with carrying a firearm in

13    furtherance of a crime of violence that can be prosecuted

14    in federal court in violation of Title 18 U.S.C. § 924(c).

15    And count 8 charges you with committing a crime of

16    violence in aid of racketeering activity, namely,

17    allegedly participating in a conspiracy to commit murder

18    in July of this year in violation of Title 18 U.S.C. §

19    1956.

20                Mr. Lazzaro, have your received a copy of the

21    indictment?

22                MR. LAZZARO:      I have, Your Honor.

23                THE COURT:      Have you reviewed it with your

24    client and do you waive its reading?

25                MR. LAZZARO:      So waived.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 6 of 55
 1                                                                     6

2                 THE COURT:      Okay.    Since the defendant has been

3     indicted, there will be no preliminary hearing, and that

4     takes us directly to the question of bail.             In that

5     regard, I have received a letter earlier this afternoon

6     from the Government addressing bail and seeking detention.

7     Mr. Lazzaro, I take it you‘ve gotten that same letter, it

8     has three exhibits?

9                 MR. LAZZARO:      I have not seen it at all, Judge.

10                THE COURT:      Do you have a copy for defense

11    counsel?

12                MR. LONGYEAR:       I do, Your Honor.

13                THE COURT:      All right.

14                (pause in proceeding)

15                THE COURT:      Take some time to review it.

16                (pause in proceeding)

17                MR. LAZZARO:      We‘re ready to proceed, Your

18    Honor.

19                THE COURT:      Mr. Longyear, when did you learn

20    that Mr. Lazzaro or Ms. Florio were going to be

21    representing Mr. Hernandez?

22                MR. LONGYEAR:       Your Honor --

23                THE COURT:      What time today did you learn that

24    they were going to be representing Mr. Hernandez?

25                MR. LONGYEAR:       We knew that Mr. Lazzaro
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 7 of 55
 1                                                                    7

2     represented the defendant prior to today, Your Honor.               We

3     emailed a copy of this letter as it was, prior to being

4     hand-delivered to Your Honor.

5                 THE COURT:      All right, I‘ll hear from the

6     Government first on detention.          Then I‘ll hear from

7     defense counsel.

8                 MR. LONGYEAR:       Yes, thank you, Your Honor.

9     With respect to detention, Your Honor, the defendant

10    should be detained for both risk of flight and danger to

11    the community.      I will address risk of flight first as set

12    forth in the letter from earlier today.

13                The defendant is a famous rap artist, Your

14    Honor, and has substantial means.           Indeed, the defendant

15    frequently posts on social media accounts large sums of

16    cash, throws it around, he makes it clear that he makes a

17    lot of money.      We‘ve seen financial records, Your Honor,

18    that shows the defendant regularly makes large cash

19    withdrawals, tens of thousands of dollars, in some

20    instances over $100,000 in cash in single withdrawals.

21    And that is important here because the indictment charges

22    the defendant with several violent crimes, and the

23    mandatory minimum here, Your Honor, is 32 years to be

24    served consecutively to any other sentence.

25                So there is, indeed, a significant incentive to
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 8 of 55
 1                                                                     8

2     flee in this case, Your Honor, and the defendant has the

3     financial means to do it, and, indeed, the Pretrial

4     report, Your Honor, the probation department recommends

5     detention here, listing several factors with respect to

6     non-appearance including foreign familial ties, his

7     extensive foreign travel, and the means that he has, the

8     financial means, Your Honor.

9                 Turning to danger to the community, Your Honor,

10    the letter details some of the facts underlying the

11    charges here in the indictment.          Several shootings and

12    other violent crimes beginning in or about April 3, Your

13    Honor, there was a gunpoint robbery of a rival gang member

14    in Manhattan, in Times Square.          This was done at around 5

15    p.m., Your Honor, still daylight.           Mr. Hernandez and his

16    codefendants, certain of his codefendants traveled from

17    Brooklyn to Manhattan and engaged in a gunpoint robbery of

18    the victims.

19                That robbery was captured on surveillance video.

20    The video shows one of the codefendants holding a gun.

21    And it‘s the Government‘s contention that Mr. Hernandez

22    was in the car parked outside of that robbery filming it

23    as it took place.       The Government would also submit that

24    witness testimony would show at trial that Mr. Hernandez

25    played a role in planning and directing that robbery, Your
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 9 of 55
 1                                                                         9

2     Honor.

3                 Turning to April 21, 2018, there were two

4     shootings that took place within hours of each other.                    As

5     detailed in the letter, during the day the defendant was

6     with one of his codefendants in Brooklyn and a third

7     person.    They were shopping for clothes, they were at a

8     restaurant.     They got into a verbal altercation with two

9     individuals who were in a car, and shortly after that

10    verbal altercation, one of the codefendants got out of

11    their car, approached the other vehicle and fired two

12    rounds.    Again, that shooting is captured on surveillance

13    video, and the defendant can be seen getting out of the

14    car and watching his codefendants fire those rounds.

15                Later that night at the Barclay Center, the

16    defendant was with several of his codefendants.                 He was

17    scheduled to perform, it was prior to a boxing match, and

18    at that event, Your Honor, the Government contends that

19    several of defendant‘s codefendants were armed going into

20    that event.     The defendant‘s codefendants engaged with a

21    rival gang member and a rival rapper.            They got into an

22    altercation, and one of the defendant‘s codefendants fired

23    a round.    And it‘s the Government‘s intention that Mr.

24    Hernandez was well aware of that shooting in advance of

25    the – or well aware that his codefendants were possessing
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 10 of 55
 1                                                                     10

2     firearms in advance of that event.

3                 And, indeed, after the shooting the defendant

4     took a video, either a live stream where he posted a video

5     of himself and his codefendants bragging about the

6     shooting and stating in sum and substance what happens,

7     that what happens when you engage with them, proud of that

8     shooting.     It‘s the Government‘s contention that that

9     shooting is part and parcel of promoting the gang activity

10    that underlies count 1.

11                With respect to the final shooting --

12                THE COURT:      And the gun was discharged inside

13    the Barclay Center?

14                MR. LONGYEAR:       It was inside the Barclay

15    Center, Your Honor.

16                THE COURT:      All right.

17                MR. LONGYEAR:       With respect to the final act of

18    violence set forth in the letter, Your Honor, in July it‘s

19    the Government‘s contention that the defendant directed

20    some of his codefendants to shoot at a rival, someone who

21    disrespected other members of the gang, I should put it

22    that way.     The shooting did take place where there was

23    gunfire in the evening of July 16 in a public housing

24    project in Brooklyn, and it‘s the Government‘s contention

25    that the defendant played a role in planning and directing
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 11 of 55
 1                                                                     11

2     that shooting.

3                 So, Your Honor, with respect to the acts of

4     violence and in particular the multiple acts of gun

5     violence that are charged in this indictment, the

6     penalties are severe, and it underscores the Government‘s

7     contention that the defendant is quite violent.

8                 Turning – there‘s a reference as well, Your

9     Honor, to a search that was conducted at the defendant‘s

10    house in September of this year.           During that search law

11    enforcement agents recovered the proceeds of the robbery

12    that took place on April 3 in Manhattan, again, supporting

13    the fact that Mr. Hernandez played a role in that robbery.

14    More strikingly, Your Honor, is that the agents recovered

15    an AR-15 pistol from his residence, and that‘s important,

16    Your Honor, because, as the Court‘s aware from the

17    Pretrial report, that defendant was a convicted felon, had

18    entered into a plea agreement with the district attorney‘s

19    office, and that gun obviously, as displayed in exhibit A,

20    Your Honor, it‘s quite a dangerous weapon.

21                Your Honor, there are other events outside --

22                THE COURT:      I‘m just curious, is there a reason

23    why he was not apprehended when the gun was recovered in

24    September?

25                MR. LONGYEAR:       Your Honor, the gun had been
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 12 of 55
 1                                                                      12

2     seized by law enforcement, and this investigation was

3     ongoing.

4                 THE COURT:      All right, go ahead.

5                 MR. LONGYEAR:       More recently, Your Honor, the

6     defendant on April 26 appeared in New York State Supreme

7     Court for sentencing of his underlying conviction.               Sorry,

8     if I misspoke, October 26, Your Honor.             At that hearing

9     the defendant was sentenced to four years‘ probation.                  One

10    of the conditions, it‘s the Government‘s understanding,

11    was that he was not to associate with gang members.               Two

12    hours later the defendant is with two of his codefendants

13    on the upper east side to meet with one of his music

14    managers.     His codefendants got into an altercation with

15    the music manager‘s security, a fight broke out, a chair

16    was thrown, and one of his codefendants was shot.

17                Your Honor, the Government‘s investigation --

18                THE COURT:      The sentencing on October 26 was

19    for what offense?

20                MR. LONGYEAR:       That was for the sexual

21    performance of a child --

22                THE COURT:      I see.

23                MR. LONGYEAR:       -- charge, Your Honor.

24                THE COURT:      Okay.    All right, go ahead.        You

25    were telling me about the altercation with the security --
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 13 of 55
 1                                                                     13

2                 MR. LONGYEAR:       Yes, Your Honor, but the

3     defendant was not present for that altercation, but what

4     was important was that he was with his two codefendants,

5     two known gang members, hours after he was directed by a

6     state court judge not to associate with gang members.

7     Indeed, four or five days later --

8                 THE COURT:      He was not present for the

9     altercation that resulted in the shooting?

10                MR. LONGYEAR:       He was there, and it‘s the

11    Government‘s understanding he left the restaurant, and

12    then his codefendants came back and the altercation --

13                THE COURT:      I see.     Okay, go ahead.

14                MR. LONGYEAR:       Your Honor, finally, the

15    Government‘s investigation of this case included wiretap

16    interceptions of some of his codefendants, and, again,

17    after that April, sorry, October 26 order, the defendant

18    can be, his voice was captured over that wiretap talking

19    with certain of his codefendant who are well-known gang

20    members, Your Honor.        They are members of the Nine Trey

21    Gangster Bloods which is a violent set underneath the

22    United Bloods Nation which was formed in 1993 in Rikers

23    Island.

24                So, Your Honor, I think those recent acts show

25    the defendant‘s blatant disregard for court orders.              As
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 14 of 55
 1                                                                      14

2     the Court‘s aware, this is a presumption case.               There are

3     multiple acts of violence, that the defendant was indicted

4     by a grand jury.       He‘s facing a significant term of

5     incarceration, maximum of life with a mandatory minimum of

6     32 years, and has substantial means.            So for all of those

7     reasons --

8                 THE COURT:      Can you just review for me how you

9     calculate the mandatory minimum of 32?

10                MR. LONGYEAR:       Yes, Your Honor.       It would be

11    seven years on the brandishing in connection with the

12    April 3, charged as an assault but was a gunpoint robbery,

13    state robbery.      And then 25 years under 924(c)(1)(c) for

14    the discharge in furtherance of the RICO conspiracy.

15                THE COURT:      Okay.    Anything else?

16                MR. LONGYEAR:       So for all those reasons, Your

17    Honor, the Government contends the defendant is a flight

18    risk as well as a danger to the community.

19                THE COURT:      All right, thank you.        Mr. Lazzaro,

20    go ahead.

21                MR. LAZZARO:       Judge, I think the Government

22    with this indictment is really stretching it in a way,

23    Judge, that I can understand with respect to the

24    codefendants in this case, but I really don‘t understand

25    it with respect to Daniel Hernandez.            Because in the
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 15 of 55
 1                                                                      15

2     indictment they say that this racketeering conspiracy went

3     from 2013 up until November of 2018.            Let‘s be clear here,

4     Judge, Daniel Hernandez did not get involved with any of

5     these individuals, Judge, until September of 2017.

6                 How did he get involved with some of these

7     individuals, Judge?        He‘s at a concert.       He‘s a rapper.

8     These people end up approaching him.            He ends up hiring

9     them, some of these members, two of the members as

10    security for him.       That doesn‘t make you guilty of

11    committing a criminal act, Judge.           But that‘s how he

12    became involved with at least two of the alleged

13    coconspirators here, Judge. So when they allege that this

14    racketeering organization or this conspiracy went on for a

15    five-year period, the prosecutor is not being accurate

16    because his only involvement with some of these

17    individuals doesn‘t occur until a year ago, Judge.

18                And what does he do, Judge?          He‘s a rapper.    He

19    ends up hiring a couple of these people as a manager and

20    part of his security team.          There‘s nothing wrong with

21    that, Judge, that doesn‘t mean you‘re guilty of a crime by

22    hiring these people.

23                So if I look at this conspiracy, they talk about

24    an incident that happened on April 3, and they submitted

25    videos to the Court or still shots.            All I see on the
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 16 of 55
 1                                                                        16

2     still shots are other people committing this crime, this

3     robbery charge, Judge.         I don‘t see Daniel Hernandez or

4     Tekashi69 as he‘s known on any of those still images.                    And

5     they could argue, well, he was sitting in a car.                 That

6     doesn‘t mean you‘re guilty of a crime, even assuming their

7     position here, Judge.        You have to have something more

8     than allegedly mere presence when you‘re not even in when

9     the act of the robbery occurs.

10                So they may look at it as an April 3 incident

11    that he‘s involved with it, but the New York City Police

12    Department never arrested him on April 3, never went to

13    his home, never questioned him.           And so here it is now,

14    Judge, the federal government now is alleging that he‘s

15    involved with that incident even though when the state

16    police investigated that incident, he‘s never questioned,

17    charged, or anything.

18                We then speak about the April 21 incident,

19    Judge, with respect to allegedly two shootings --

20                THE COURT:      I appreciate that mere presence and

21    even presence with knowledge is not an offense, is not a

22    crime, but the Government‘s proffer is that he accompanied

23    the other individuals, actually he directed the other

24    individuals to the alleged robbery that took place on

25    April 3, 2018.      I mean is it your contention his presence
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 17 of 55
 1                                                                        17

2     there, if he was present, was accidental?

3                 MR. LAZZARO:       Whether he was present there,

4     Judge, or not, he had nothing to do with what happened

5     with any other individuals, if, in fact, it‘s true.                 But

6     they submitted to this Court he never directed them to rob

7     an individual or participated in that, Judge.

8                 And with respect to these three incidents that

9     they‘re talking about, April 3, April 21, and July 16, and

10    I think the July 16 is a very serious charge, he wasn‘t

11    even in the State of New York at that time.              He was in

12    Houston, Judge, Texas when the July 16 incident occurred.

13    Yet they‘re charging him with acting in concert as part of

14    this case where somebody attempted to murder somebody and

15    an innocent bystander was shot.           He wasn‘t even in New

16    York, Judge.      Yet they have now put it in front of this

17    Court that he participated in this when he was in Houston,

18    Texas and left Houston, Texas and went to California for a

19    video shoot.

20                I look at the April 21 incident, Judge.

21    Somebody was arrested on that incident.             Again, Judge, he

22    wasn‘t arrested, wasn‘t spoken to by the police.                 He‘s at

23    a boxing match at Barclay Center and with 20,000 other

24    people at that boxing match.          Yet all of a sudden New York

25    City Police Department says he didn‘t do anything wrong,
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 18 of 55
 1                                                                      18

2     yet he‘s now being --

3                 THE COURT:      Where did the New York City Police

4     Department say he didn‘t do anything wrong?

5                 MR. LAZZARO:       He never was charged, Judge.        A

6     person was arrested for that --

7                 THE COURT:      Not being charged is not saying

8     someone didn‘t do anything wrong.

9                 MR. LAZZARO:       Judge, if there was any

10    involvement, and I‘ve seen the video --

11                THE COURT:      Is there any statement by a police

12    department official --

13                MR. LAZZARO:       No.

14                THE COURT:      -- that he hasn‘t done anything

15    wrong?

16                MR. LAZZARO:       No.   Judge, but --

17                THE COURT:      But that statement‘s hyperbolic,

18    isn‘t it?

19                MR. LAZZARO:       (indiscernible) I‘ve seen the

20    video of him when the shooting allegedly occurred.               He‘s

21    nowhere involved in any of that.           So based on those

22    things, Judge.

23                I want to argue with respect to --

24                THE COURT:      You say there‘s a video of the

25    shooting that allegedly took place in April?
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 19 of 55
 1                                                                      19

2                 MR. LAZZARO:       Oh, yeah, inside the thing, and

3     he‘s not involved in it.

4                 THE COURT:      Well, do you want to continue so I

5     can review the video or – I presume you don‘t have the

6     video with you.

7                 MR. LAZZARO:       I don‘t have it with me, Judge,

8     but I would like to get onto --

9                 THE COURT:      Well, do you want a continuance so

10    that I can view the video?

11                MR. LAZZARO:       No, Judge, I‘d like to – I‘m

12    going to propose something, Judge, in a few minutes.               I

13    want to speak about the risk of flight, Judge.               He had a

14    case in Manhattan, Judge, that he got sentenced on October

15    26.    So when the prosecutor just argued a few minutes ago

16    he was a convicted felon, he wasn‘t a convicted felon, and

17    he wasn‘t sentenced until October 26, and he received

18    youthful offender treatment.          So I don‘t know when the DA

19    says that during all of this he was a convicted felon and

20    engaging in this conduct, he had an open sentence where he

21    completed it substantially, everything the judge asked him

22    to in Manhattan, and he wasn‘t sentenced until October 26.

23                But, Judge, he was, he had concerts in Europe

24    where he came back to court knowing he had an open

25    sentence.     He had concerts in California, throughout the
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 20 of 55
 1                                                                         20

2     United States.

3                 THE COURT:      What was the maximum penalty he

4     faced on the matter for which he was sentenced on October

5     26?

6                 MR. LAZZARO:       He faced under the plea agreement

7     he could‘ve gone away for up to 1 1/3 to 4 years in jail.

8                 THE COURT:      Okay, 1 1/3 to 4, 15 months to 4

9     years.

10                MR. LAZZARO:       Correct.

11                THE COURT:      Okay, go ahead.

12                MR. LAZZARO:       But, Judge, every time he was

13    told to come back to court, he came back throughout that

14    two-year period, Judge.         So I would argue, Judge, even

15    with all these huge sums of cash, every time he was told

16    to come back, he came back pursuant to a judge‘s order.

17    So I don‘t look at him as a risk of flight in any way,

18    Judge, because he had a case for well over a two-year

19    period, and he always came back.

20                And even with these large sums of cash, Judge,

21    that didn‘t stop him from coming back to court.                  He‘s in

22    an industry where if you become famous, which is what he‘s

23    become, you end up making a good sum of money, Judge.                     But

24    that doesn‘t mean you‘re a risk of flight.              He‘s a United

25    States citizen, his mother is in this courtroom, Judge,
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 21 of 55
 1                                                                       21

2     his brother is in this courtroom, he entire family is in

3     this courtroom.       And he is a United States citizen.           So I

4     just think the argument that because he has large sums of

5     money with no warranty history whatsoever is a

6     disingenuous argument.

7                 I understand the danger to the community

8     argument, Judge, but I would urge this Court, Judge, that

9     there‘s nothing where he ever brandished a gun and shot it

10    on these three incidents --

11                THE COURT:      They recovered a gun from his

12    apartment, did they not?

13                MR. LAZZARO:       Judge, he wasn‘t living there any

14    longer.     What‘s interesting about that, Judge, is that he

15    was in Europe --

16                THE COURT:      Was it his apartment?

17                MR. LAZZARO:       Not at that time.       He moved out.

18                THE COURT:      Whose apartment was it?

19                MR. LAZZARO:       That was a previous apartment

20    that they had rented.        He had moved out of that --

21                THE COURT:      I‘m sorry, who‘s the they?           When

22    you say that was a previous apartment that they had

23    rented, who‘s --

24                MR. LAZZARO:       That the family had rented.          And

25    so, but they moved out already, Judge.             They were living
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 22 of 55
 1                                                                     22

2     in a different location at that time.            He wasn‘t even here

3     when the federal government, the FBI agents --

4                 THE COURT:      When did they move out, when did

5     the family move out of the apartment?

6                 MR. LAZZARO:       They moved out in August of 2018,

7     Judge, and, in fact, Judge, I have the lease with me,

8     Judge, which – when they moved to Long Island in Lido

9     Beach where they had already moved out.

10                THE COURT:      When did the lease on the apartment

11    terminate?

12                MR. LAZZARO:       The old lease?

13                THE COURT:      The lease on the apartment, when

14    did it terminate?

15                MR. LAZZARO:       Where the Government has

16    recovered?

17                THE COURT:      Yeah, what was the lease term?

18                MR. LAZZARO:       According to my client, it was a

19    month-to-month tenancy in that Brooklyn address that he

20    moved out.     However, they did sign a lease, Judge, which I

21    have a copy of the written lease, Judge.             Your Honor, he

22    had moved out of that location.

23                Judge, one other thing you should note, Judge,

24    if he‘s such a danger to the community, and I didn‘t

25    really want to get into this argument here but I think it
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 23 of 55
 1                                                                        23

2     has to be raised at this point, he gets picked up by the

3     police, by the FBI on Saturday, Judge, not yesterday.                    He

4     gets picked out on Saturday.          They come to his home and

5     they say we think there‘s credible threat against your

6     life right now, and we want you to come with us.                 They

7     take him to the FBI building in Manhattan, this is on

8     Saturday night, Judge.         I went there, and they start

9     telling him there‘s a credible threat, that they think

10    somebody‘s going to hit you.

11                The threat that they believe is going to happen,

12    Judge, although the FBI agents are not telling me where

13    the threat is coming from.          Two of his codefendants that

14    are on this indictment he had fired in the last week and a

15    half, Judge.      He had thrown them out of his, of being part

16    of his management and as being part of his security.                    He

17    knew that there was a problem with these two individuals.

18    He fires them, he goes on a huge breakfast show on Friday

19    and announces to the world that he‘s fired everybody

20    surrounding him that he thinks is a bag apple.               They‘re

21    thrown out of his business.          He‘s caught them stealing

22    from him and everything else.          So now I believe those

23    individuals that may be part of this are where the threat

24    is coming from.

25                So we go to the FBI office on Saturday, Judge.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 24 of 55
 1                                                                       24

2     The FBI agents offer him this type of arrangement.               They

3     say you can go home, Mr. Hernandez, but we want to watch

4     you 24 hours, meaning that we want to have security at

5     least until Tuesday or Wednesday, and then we‘ll reassess

6     the danger.      Mr. Hernandez decides he doesn‘t want

7     security, and he actually signs a waiver with the agents

8     at that time where he says if anything happens to me, I‘ll

9     be responsible for it.         If he‘s such a threat to the

10    community, Judge, on Saturday, they let him walk out of

11    that building.

12                I‘m not so sure that this now demand of putting

13    him in detention is a kind of a misguided position of the

14    U.S. Attorney at this stage because he walks out of there

15    on Saturday, I don‘t know what changed between Saturday

16    and Sunday that now all of a sudden on Sunday they come

17    back to him and they chose to arrest him on Sunday.                What

18    information changed between Saturday and Sunday, Judge?

19    You can‘t put somebody in jail because you chose not to

20    take the FBI‘s protection.          Now, they may say that they‘re

21    doing it for his protection, we want him in jail.                But if

22    he‘s such a danger to the community, why did they let him

23    walk out of the FBI building with me on Saturday night?

24                I think, Judge, what I‘m proposing to this

25    Court, Judge, is this, is twofold, one that I think
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 25 of 55
 1                                                                     25

2     addresses his risk of flight --

3                 THE COURT:      Before we get to your proposal,

4     just a couple of questions about – the apartment where the

5     gun was found, was that on Locust Street, 18 Locust

6     Street, Apartment 1L in Brooklyn?

7                 MR. LAZZARO:       No, Cambridge.      It was on

8     Kingston Avenue, Judge, right off of Atlantic Avenue.

9                 THE COURT:      And the lease that you were

10    proffering before, is that the lease for Locust Street?

11                MR. LAZZARO:       I have both leases, Judge.

12                (pause in proceeding)

13                MR. LAZZARO:       Judge, here is the lease for the

14    address he‘s been living at in Brooklyn.

15                THE COURT:      So that‘s the Locust Street

16    address?     Just show it to Mr. Longyear first, okay,

17    please.

18                (pause in proceeding)

19                MR. LAZZARO:       I also have the lease, Judge, for

20    where he moved his parents out, his mother and brother and

21    he also stays at in Long Island.           He had moved out of that

22    property on Kingston Street --

23                THE COURT:      All right, just one second, let me

24    see the leases for a minute.          Just give me a minute to

25    look at them, then you can continue.            Okay?    Thank you.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 26 of 55
 1                                                                      26

2                 (pause in proceeding)

3                 THE COURT:      Let me just ask you a question or

4     two, Mr. Lazzaro.       The two leases that you handed up, one

5     is for a premise in Lido Beach, and if I‘m reading these

6     correctly, the second is for a premise on Ainslie Street

7     in Brooklyn.      And according to the Pretrial Services

8     report, Mr. Hernandez told Pretrial that he‘s lived on

9     Locust Street his entire life and currently lives there

10    with his mother and sibling and that he will continue to

11    reside at that residence if he‘s released on bail.               He

12    also indicated for the past five months he has been

13    staying at the Lido Beach address which is a residence he

14    currently rents.

15                MR. LAZZARO:       What ended up happening --

16                THE COURT:      What – according to this, he told

17    Pretrial he lived on Locust Street.

18                MR. LAZZARO:       He does.     What ended up happening

19    is that after October 26, when the judge in Manhattan,

20    Judge Menin, sent him to probation for a four-year period,

21    probation wanted him to move back to the Brooklyn address

22    full time.

23                THE COURT:      Which Brooklyn address?

24                MR. LAZZARO:       Locust Street.      He ended up

25    moving back to Locust Street, Judge, just in the last
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 27 of 55
 1                                                                     27

2     month.

3                 THE COURT:      Why did the judge want him moving

4     back to that particular address in Brooklyn?

5                 MR. LAZZARO:       I think at that time they could

6     not supervise him in Long Island because it was outside of

7     New York City.

8                 THE COURT:      No, but you‘ve handed up a lease

9     for Ainslie Street in Brooklyn which is also in New York

10    City.     I mean which is the address, is it Ainslie Street

11    or Locust Street?

12                MR. LAZZARO:       It‘s Locust Street, Judge.

13                THE COURT:      Then what does – the lease for the

14    Ainslie Street premises have any relevance?

15                MR. LAZZARO:       They were thinking of moving into

16    that location, and then they changed it to Locust Street

17    after he was sentenced on October 26.

18                THE COURT:      So he never lived on Ainslie

19    Street?

20                MR. LAZZARO:       He ended up leasing it, but I

21    don‘t think he ever moved in.          He never moved into it,

22    Judge.

23                THE COURT:      So the only Brooklyn residence he‘s

24    had has been on Locust Street?

25                MR. LAZZARO:       Yes.    Well, not – originally it
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 28 of 55
 1                                                                     28

2     was Kingston, Judge.        He moved out of Kingston, went to

3     Long Island.      When he was sentenced in October, he had to

4     come back into the New York City area.             He was going to

5     live on Ainslie Street but decided to change it to Locust,

6     if that makes sense.

7                 THE COURT:      The statement that he lived in

8     entire life on Locust Street and intends to live there if

9     released on bail and that he lives there with his mother

10    and his sibling, is that accurate or inaccurate?

11                (pause in proceeding)

12                MR. LAZZARO:       Apparently, that‘s the family

13    apartment that he never gave up and he ended up moving

14    back.    That‘s where he actually grew up in with his

15    parents and his brother.         So he never gave that apartment

16    up and ended up moving back to it, Judge, when he was put

17    on probation in October.         He never stopped paying the rent

18    on it.

19                THE COURT:      And he never stopped living there?

20    Well, did he stop living there?

21                MR. LAZZARO:       Right now, presently, he does.

22    He went --

23                THE COURT:      No, did he ever stop living, did he

24    ever stop residing at Locust Street?

25                MR. LAZZARO:       When he started to become famous,
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 29 of 55
 1                                                                     29

2     Judge, it really happened in October of last year, he

3     started staying at different apartments in Brooklyn

4     because he was --

5                 THE COURT:      Did he still get mail at Locust

6     Street?

7                 MR. LAZZARO:       All his mail still is addressed

8     to the Locust Street.        Everything goes to Locust, his

9     credit cards, his passport, everything, Judge.

10                THE COURT:      So is that still his primary

11    residence?

12                MR. LAZZARO:       Yes.

13                THE COURT:      All right, go ahead.

14                MR. LAZZARO:       So with respect to, Judge, what I

15    was going to propose is this, Judge, to take away – I

16    don‘t believe he‘s a risk of flight because he always

17    comes back to court, and I don‘t think the sums of money

18    has made him a risk of flight because, as I told you, he

19    always came back.

20                What I‘m proposing, Judge, is for him to deposit

21    $750,000 into court.        I‘m also proposing that he surrender

22    his passport.      I‘m also proposing, Judge, that he goes

23    under house arrest or home confinement, which, Judge,

24    number one, it‘s a substantial bail, 750,000 we would

25    deposit into the court.         We would agree that he‘s under
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 30 of 55
 1                                                                     30

2     home confinement, and we would also surrender his

3     passport.     He would not be on the streets of Brooklyn or

4     anywhere at this stage.         And that‘s what I‘m proposing.

5                 THE COURT:      Okay, anything else you want to

6     tell me?

7                 MR. HERNANDEZ:        No, Your Honor.

8                 MR. LAZZARO:       No, Your Honor.

9                 THE COURT:      Mr. Hernandez, it‘s far better if

10    you talk to Mr. Lazzaro and let Mr. Lazzaro do the

11    speaking or Ms. Florio, either one.

12                MR. HERNANDEZ:        Okay.

13                THE COURT:      But it‘s far better to let your

14    attorney speak for you than for you to speak directly to

15    the Court.     All right, does the Government want to

16    respond?

17                MR. LONGYEAR:       Yes, Your Honor.       Your Honor,

18    first of all --

19                THE COURT:      Where was the gun recovered?

20                MR. LONGYEAR:       The gun was recovered from 31

21    Kingston, you know, and it was the first point I wanted to

22    address was the defendant was in the process of moving

23    out, there‘s no question.         His family members were there

24    at the house actually when the agents from NYPD, Homeland

25    Security investigation, and ATF executed the search.             But
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 31 of 55
 1                                                                     31

2     it‘s the Government‘s contention that that was --

3                 THE COURT:      Did it still appear that people

4     lived there when they executed the search at 31 Kingston?

5                 MR. LONGYEAR:       They were – the Government

6     concedes, Your Honor, that they were in the process of

7     moving out.      There were boxes, there were moving boxes,

8     but the gun was recovered there, and significantly as

9     well, the proceeds from that April 3 robbery were also in

10    the house.

11                THE COURT:      The proceeds consisting of the

12    backpack.

13                MR. LONGYEAR:       The backpack and the contents of

14    the backpack, Your Honor.

15                THE COURT:      What were the contents of the

16    backpack?

17                MR. LONGYEAR:       Credit cards, identification

18    information of one of the rivals.

19                THE COURT:      All right.

20                MR. LONGYEAR:       Your Honor, with respect to

21    defense counsel‘s discounting some of these acts of

22    violence, I think the law is very clear here under

23    Rosemund that if the defendant has knowledge that acts of

24    violence will take place and that guns are involved, he‘s

25    on the hook for the 924(c), Your Honor, if he has advance
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 32 of 55
 1                                                                        32

2     knowledge that --

3                 THE COURT:      I‘m sorry?

4                 MR. LONGYEAR:       If he has advance knowledge that

5     his codefendants have guns and they planned to engage in

6     certain acts of violence, here a robbery, a shooting, he

7     is on the hook on the 924(c) liability if he aids and

8     abets.

9                 THE COURT:      If there‘s a conspiracy.

10                MR. LONGYEAR:       Right, if there‘s a conspiracy

11    and as an aider and abettor.

12                THE COURT:      Well, knowledge alone is not aiding

13    and abetting.

14                MR. LONGYEAR:       Right, but he‘s also, if he also

15    --

16                THE COURT:      You need some overt – you need some

17    --

18                MR. LONGYEAR:       Correct --

19                THE COURT:      -- actus reus is what they used to

20    call it.

21                MR. LONGYEAR:       And it‘s the Government‘s

22    contention that with respect to the April 3 robbery, he

23    directed, he helped plan and direct the robbery.                 Indeed,

24    as the letter I submitted to Your Honor earlier today sets

25    forth this was planned.         The victim was live streaming
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 33 of 55
 1                                                                     33

2     before he went into the building where he was eventually

3     robbed.     The defendant and others left from Brooklyn,

4     drove to Midtown, waited outside that building for the

5     victims to leave, and then perpetrated the robbery at

6     gunpoint.

7                 With respect to the July 16 act of violence, the

8     shooting, it‘s the Government‘s contention that the

9     defendant directed the shooting happen.             Even if he

10    weren‘t in New York, Your Honor, there are other ways

11    including telephone, Facetime, Whatsapp, there are way to

12    communicate that the shooting take place which is the

13    Government‘s contention that‘s what happened here on July

14    16.

15                I‗ve already addressed the April 21 shootings.

16    The evidence is clear, the surveillance video, the

17    defendant‘s presence and his boasting about the shooting

18    after it takes place at the Barclay Center.              And, again,

19    it‘s the Government‘s contention that the evidence will

20    show that the defendant was well aware that his

21    codefendants possessed guns going into the Barclay Center.

22                Briefly, on the package, Your Honor, and I think

23    Your Honor‘s questions to defense counsel highlighted the

24    issue.    The defendant‘s prior liability was one to four

25    years.    He‘s facing a 32-year mandatory minimum sentence,
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 34 of 55
 1                                                                        34

2     Your Honor, a maximum of life imprisonment.              He has a

3     significant reason to flee.          And as he boasts on social

4     media and in interviews including this Friday interview,

5     he makes, he has appearances in Europe, in the Middle

6     East, he goes on tours.         He makes several hundred thousand

7     dollars and more per appearance.           So, Your Honor, he has

8     every incentive to use the substantial means that he has

9     to flee to avoid this sentence.

10                But, most importantly, Your Honor, he‘s a member

11    of a violent set of the Bloods that just as alleged in the

12    indictment, notwithstanding this five-year conspiracy

13    (indiscernible) that Mr. Lazzaro highlighted, in the last

14    seven months we‘ve highlighted several shootings, public

15    shootings in the middle of the day.            At 5 p.m. there‘s a

16    gunpoint robbery brandished in Midtown Manhattan.                April

17    21, still light outside, there‘s a shooting on a busy

18    street in Brooklyn.        Later that night a shooting at the

19    Barclay Center, inside the Barclay Center, and a shooting

20    on July 16 at a barbecue cookout in the summertime where

21    a person was hit.       The defendant is violent, Your Honor.

22                And with respect to what Mr. Lazzaro was talking

23    about, the events of this past weekend, to be clear --

24                THE COURT:      Did the FBI take him to their

25    office, to its office on Saturday evening or Saturday at
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 35 of 55
 1                                                                           35

2     some point?

3                 MR. LONGYEAR:       So, Your Honor, the Government

4     has been investigating the defendant for some time.                    Mr.

5     Lazzaro‘s correct that on Friday the defendant went on a

6     radio program and made certain derogatory statements about

7     other Bloods members and about some of his codefendants

8     whom he fired.      As I mentioned earlier, the Government was

9     up on a wiretap on one of his codefendants and intercepted

10    phone calls between some of his codefendants saying that

11    they wanted to, quote, ―violate him,‖ to super violate

12    him, which the Government understands means that there

13    were authorizations to take violent acts against the

14    defendant including shooting him.

15                THE COURT:      And those calls were intercepted

16    when?

17                MR. LONGYEAR:       Those calls were intercepted

18    Saturday afternoon, Your Honor.           With that information,

19    NYPD reached out to defendant, advised him that there was

20    a credible threat, and he was taken to HSI‘s office in

21    Manhattan and met with members of ATF, HSI, and NYPD to

22    discuss these threats.         The agents offered him protection

23    in the form of staying at an apartment or hotel.                 The

24    defendant wanted to have people stay at multiple hotels

25    which was not an option.         The defendant then ultimately
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 36 of 55
 1                                                                     36

2     declined the protection of law enforcement.

3                 Your Honor, the reason we are here --

4                 THE COURT:      And he was allowed to go home on

5     Saturday?

6                 MR. LONGYEAR:       He signed a declination, a

7     waiver of liability, and was allowed to go home, but it

8     wasn‘t as if law enforcement wasn‘t conducting round the

9     clock surveillance of him.          There were multiple unmarked

10    cars, and any time the defendant‘s presence was known in

11    the City, a marked car was placed at his location because

12    of the violence surrounding this defendant.

13                On Sunday, the defendant was at his apartment.

14    He went to a hotel in Manhattan.           He was trailed by law

15    enforcement officers.        But the law enforcement got

16    information that the defendant was planning to go to

17    Foxwoods Casino, a venue that they could not control, and

18    the determination was made that we should take the case

19    down and start to arrest several of our targets including

20    the defendant.      That is why we‘re here today, Your Honor,

21    and we are here --

22                THE COURT:      Hold on one second.        Why could not

23    federal agents picked him up in Connecticut?              Foxwoods is

24    in Connecticut, is it not?

25                MR. LONGYEAR:       It is, Your Honor.       They picked
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 37 of 55
 1                                                                      37

2     him as he was leaving.

3                 THE COURT:      Right, but you said, you seemed to

4     be – I think the words you used were if he went to

5     Foxwood, it would be a place beyond their control.               Why

6     would it be beyond the control of federal agents?

7                 MR. LONGYEAR:       Law enforcement was aware of

8     phone calls over a wiretap that certain high-ranking

9     members of the Bloods that had authorized violence against

10    the defendant.      That was the only call we were aware of.

11    We weren‘t aware of if there were other orders going out

12    to other members of the Bloods set --

13                THE COURT:      No, but those were the calls on

14    Friday, right?

15                MR. LONGYEAR:       Saturday.     Saturday afternoon,

16    late Saturday afternoon.         And so, Your Honor, law

17    enforcement at that time sees this as an active threat.

18    There could be random shootings.           Indeed, in Beverly

19    Hills, about a week ago, the defendant was filming a music

20    video at a home in Beverly Hills and two people --

21                THE COURT:      What I‘m trying to understand is

22    what changed between Saturday and Sunday --

23                MR. LONGYEAR:       He was going to – as opposed to

24    being at his apartment and staying in place with law

25    enforcement agents outside his door, he would be traveling
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 38 of 55
 1                                                                     38

2     and going to a public place, Your Honor.             As I was

3     continuing, the Beverly Hills incident, he‘s filming a

4     music video, and this is well documented, it‘s in the

5     press, and two individuals shot ten rounds into the house

6     where he was filming.        So law enforcement made a --

7                 THE COURT:      I‘m trying to – that may show that

8     he‘s at risk, but how does that demonstrate dangerousness

9     on his part.

10                MR. LONGYEAR:       I was attempting, Your Honor, to

11    address the situation that happened over the weekend and

12    why the events took place in the manner in which they took

13    place.

14                That being said, as alleged in the indictment,

15    this defendant participated in multiple acts of violence,

16    multiple shootings and a gunpoint robbery, Your Honor.

17    He‘s a member, a self-proclaimed member of the Nine Trey

18    Gangster Bloods.       So, Your Honor, there are no set of

19    conditions that would ensure the public‘s safety with

20    respect to this defendant, and --

21                THE COURT:      With respect to danger, danger to

22    the community, did anything change between Saturday and

23    Sunday?

24                MR. LONGYEAR:       There were active threats

25    against the defendant, Your Honor.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 39 of 55
 1                                                                     39

2                 THE COURT:      I mean, no, that doesn‘t bear – I

3     don‘t think that bears on Mr. Hernandez‘s danger to the

4     community.     With respect to whatever danger Mr. Hernandez

5     posed to the community, did anything change between

6     Saturday and Sunday?

7                 MR. LONGYEAR:       The location of the defendant

8     changed, Your Honor, but, frankly, I think the Government

9     was in a position to charge the case rather rapidly, and,

10    indeed, the way that this transpired today is we had to

11    conduct probable arrests throughout last night.

12                THE COURT:      So the answer to my question is?

13                MR. LONGYEAR:       In all likelihood, we would have

14    charged this case this week probably anyway --

15                THE COURT:      You still haven't answered my

16    question.

17                MR. LONGYEAR:       What has changed?

18                THE COURT:      Did anything with respect to the

19    danger that Mr. Hernandez poses to the community, did

20    anything change between Saturday and Sunday?

21                MR. LONGYEAR:       There were multiple calls over

22    the wire, Your Honor, discussing violence as to this

23    defendant.     So law enforcement --

24                THE COURT:      Violence against Mr. Hernandez.

25                MR. LONGYEAR:       Against Mr. Hernandez.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 40 of 55
 1                                                                        40

2                 THE COURT:      Okay, with respect to the risk of

3     danger that Mr. Hernandez posed to the community, did

4     anything change between Saturday and Sunday?

5                 MR. LONGYEAR:       No, Your Honor, but law

6     enforcement at least was able to contain that threat by

7     maintaining a 24-hour presence with multiple unmarked and

8     marked vehicles outside his house.

9                 MR. LAZZARO:       You know, Judge, I was there --

10                THE COURT:      Okay, anything – just one –

11    anything else you want to tell, Mr. Longyear?              I‘m going

12    to give you a chance to speak again, but let me finish

13    with the Government first.          Anything else, Mr. Longyear?

14                MR. LONGYEAR:       No, Your Honor.

15                THE COURT:      Okay, go ahead.

16                MR. LAZZARO:       Had Mr. Hernandez agreed, Judge,

17    on Saturday night, and I was there for three hours with

18    him, had he agreed to go into a hotel room or go into his

19    home and take their protection, I would argue, Judge, that

20    there would never have been an arrest yesterday.                 The DA‘s

21    position or the prosecutor‘s position is because he did

22    not take protection from the Government, that since the

23    codefendants posed a threat to his life, he should now be

24    remanded, not that he left on Saturday night and got

25    arrested on Sunday because he posed a threat to other
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 41 of 55
 1                                                                        41

2     people.     The codefendants posed a threat to him, Judge.

3                 Which is interesting here, and what the

4     Government just seems to gloss over is that he renounced

5     everybody on Friday of last week.           He threw them out last

6     week out of his business.         He fired everybody.        He

7     renounced them publicly on a radio show.             He renounced any

8     type of involvement with any of his codefendants, two of

9     the codefendants that Your Honor saw earlier.

10                I‘m arguing, Judge, that he‘s not a danger to

11    the community, that the conditions that I have proposed,

12    Judge, are sufficient, Judge, where he would basically be

13    agreeing to what they proposed on Saturday night.                 They

14    were happy with him going home to his home and staying

15    there and not going out.         I‘m proposing exactly the same

16    thing today, Judge, except that I‘m asking, I‘m offering

17    to put up $750,000 in cash in addition to agreeing to home

18    confinement, in addition to surrendering the passport --

19                THE COURT:      Let me ask you a question.            In the

20    Pretrial Services report, Mr. Hernandez reports 600,000

21    in, an estimated net worth of $600,000, on page 2 of the

22    Pretrial Services report.         Where does the additional 150

23    come from?

24                MR. LAZZARO:       I‘m going to tell you where,

25    Judge.    I have three bank statements from three separate
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 42 of 55
 1                                                                      42

2     accounts.     I spoke to his accountant last night because I

3     knew that this would come up today.            And Daniel Hernandez

4     knows that he makes a lot of money.            I don‘t think he

5     realizes how much money he does make or he‘s made in the

6     last year.     In these three separate accounts are close to

7     $1.7 million.      I‘d be willing, Judge, to go to $1 million.

8     He‘s not running from this court.           He‘s willing to stay

9     home.    He would not be a danger to anybody.            But the DA‘s

10    position that he‘s a danger to the community when they let

11    him walk out of the FBI agent, and nothing changed between

12    Saturday and Sunday other than --

13                THE COURT:      Hold on a second.       Before we leave

14    the subject of money, if he has 1.7 million in the bank,

15    if 1 million is posted as bail, doesn‘t that still leave

16    him $700,000 --

17                MR. LAZZARO:       Judge --

18                THE COURT:      -- which would certainly finance a

19    trip?

20                MR. LAZZARO:       Judge, I would put 1.5 million.

21    That‘s not an issue; he‘s not running.

22                THE COURT:      All right, go ahead.

23                MR. LAZZARO:       So the money is not an issue,

24    Judge, he‘s never run a day in his life.             He had a pending

25    case in Manhattan, he came back each and every time a
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 43 of 55
 1                                                                        43

2     judge told him to.        So we would be willing --

3                 THE COURT:      No, but I mean the penalties he

4     faces here are far more severe than the penalties he faced

5     on that case.

6                 MR. LAZZARO:       I understand that argument,

7     Judge, but the question is are there some set of bail

8     factors that can take him and protect the public.                 He‘d be

9     under home confinement with electronic monitoring.                 He‘s

10    put up a substantial sum of money with this Court.                 He‘d

11    surrender his passport.         How the Government could argue

12    that those sets of facts which is, they would‘ve agreed to

13    much less, Judge, on Saturday night.            I could‘ve agreed to

14    have him come home and they would‘ve protected him.                 This

15    wouldn't have happened on Sunday.           The fact that there

16    were threats to his life forced their hand, I understand

17    that.    But he was such a danger to the community, they let

18    him walk out on Saturday night with me, Judge.

19                He‘s got his mother in this courtroom.               He‘s got

20    his brother in this courtroom.           There‘s no reason for him

21    to go anywhere but stay here, Judge.            His whole life has

22    been in Brooklyn, New York.          He‘s a lifelong resident.

23    Under those circumstances, Judge, I don‘t think the U.S.

24    Attorney can argue that he‘d be a danger to the community

25    when he‘d be home the whole time.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 44 of 55
 1                                                                     44

2                 And, Judge, he fired everybody.           That‘s what the

3     prosecutor doesn‘t understand.           He removed himself from

4     the bad element, and he went public with that, Judge.                 He

5     renounced everything with respect to two of the

6     codefendants.      He went public with that.         That‘s when the

7     threats came, Judge.

8                 MR. LONGYEAR:       Briefly, Your Honor, if I may.

9                 THE COURT:      Go ahead.     Well, let me ask you

10    first why would not a seven figure bail package with home

11    detention with electronic monitoring be sufficient?

12                MR. LONGYEAR:       Your Honor, with respect to risk

13    of flight, Your Honor, I mean electronic monitoring is not

14    foolproof.

15                THE COURT:      Well, the Bail Reform Act does not

16    require foolproof security.

17                MR. LONGYEAR:       No, Your Honor --

18                THE COURT:      It requires a combination or,

19    condition or combination of conditions reasonably

20    calculated to secure the defendant‘s presence in court.

21    Nothing is foolproof.

22                MR. LONGYEAR:       Detention is, would ensure his

23    presence in court, Your Honor, and --

24                THE COURT:      No, but that‘s not what the Bail

25    Reform Act requires.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 45 of 55
 1                                                                     45

2                 MR. LONGYEAR:       I understand that, Your Honor,

3     but, again, the defendant is facing a significant term of

4     incarceration and has incentive to leave, Your Honor.

5     And, again, with respect to the events of this weekend,

6     going home with an armed escort of law enforcement for a

7     short period of time until we take the case down, this was

8     not an indefinite guarantee that Mr. Hernandez could stay

9     home with NYPD, ATF, and HSI providing round the clock

10    security.     But we had an obligation, because there was a

11    credit threat against him, to protect him.

12                Finally, Mr. Lazzaro makes a point that he has,

13    you know, disassociated himself with at least two of his

14    codefendants.      At no time and including in that Friday

15    interview the defendant did not renounce his member in

16    Nine Trey.     He promotes himself as a member of Nine Trey,

17    he‘s a member of the Bloods.          It‘s set forth in the

18    letter, as indicted by a grand jury earlier today, he‘s

19    participated in multiple acts of violence, brazen acts of

20    violence throughout the streets of New York City, Your

21    Honor.

22                THE COURT:      All right, well, the grand jury

23    makes a probable cause finding, not a finding of guilt or

24    innocence.

25                MR. LONGYEAR:       Yes, Your Honor.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 46 of 55
 1                                                                     46

2                 THE COURT:      And the probable cause finding is

3     substantially below finding of guilt beyond a reasonable

4     doubt.

5                 MR. LONGYEAR:       But I would submit, Your Honor,

6     with the --

7                 THE COURT:      It‘s a one-sided presentation also.

8                 MR. LONGYEAR:       Yes, Your Honor, but with

9     respect to the Government‘s evidence, just portions of

10    which, still images of which were presented to Your Honor

11    earlier today --

12                THE COURT:      No, but one of the things — I‘m

13    sorry to interrupt you, but one of the things that I find

14    troubling here is that your dangerousness arguments are

15    predicated on conduct that took place, the most recent act

16    I guess was the July shooting.           So that‘s four months ago.

17    You got the gun recovery in September.             It sounds like

18    there is no additional evidence of danger to the community

19    from Mr. Hernandez, not danger directed toward him, but

20    danger from Mr. Hernandez, no evidence of additional

21    activity suggesting Mr. Hernandez‘s dangerousness post-

22    September.

23                There has not been a proffer that there was an

24    ongoing investigation, that there was something else that

25    the Government thought was imminent that justified keeping
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 47 of 55
 1                                                                         47

2     the investigation going.         The conduct that gives rise to

3     the risk of dangerousness took place several months ago,

4     and the Government left Mr. Hernandez at large.                  And now

5     the Government is contending that he‘s too dangerous to be

6     left at large even under conditions of home confinement

7     and a very substantial cash bail.           And that‘s what

8     troubles me.      Maybe you want to address that.

9                 MR. LONGYEAR:       One moment, Your Honor.

10                THE COURT:      Or put another way – to put the

11    question another way, as of September the Government did

12    not believe he was so dangerous to the community that he

13    needed to be apprehended.         There are no additional facts

14    proffered post-September, but now two months later he‘s

15    too dangerous to leave on the streets according to the

16    Government.      And that‘s what troubles me a little bit.

17    Maybe you can address that.

18                (pause in proceeding)

19                MR. LONGYEAR:       Your Honor, as I stand here

20    today, I‘m not aware of any other acts of violence.                  I

21    will say the Government‘s investigation is still ongoing,

22    and, indeed, with the April 3 robbery, that robbery was

23    never reported.       There was no – Mr. Lazzaro said that

24    there was not NYPD – NYPD let him go or something to that

25    effect.     There was no record of that robbery.           We found it
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 48 of 55
 1                                                                     48

2     in our investigation.        There was no police reports, there

3     were no 911 calls.        That was based on our investigation.

4                 So I guess, Your Honor, it‘s unclear whether or

5     not there were, as I stand here today, I‘m not aware of

6     any other acts of violence.          We were only up on a wiretap

7     for not even 20 days --

8                 THE COURT:      When did you learn of the April

9     robbery?

10                MR. LONGYEAR:       I‘m sorry, Your Honor?

11                THE COURT:      When did you learn of the alleged

12    April robbery?

13                MR. LONGYEAR:       We learned about it in about two

14    months ago, Your Honor.

15                THE COURT:      All right, go ahead.

16                MR. LONGYEAR:       So, Your Honor, it‘s the

17    Government‘s contention that the defendant is a member of

18    a violent set of the Bloods and that there are no set of

19    conditions here could ensure the safety of the community,

20    Your Honor.      I mean he is, again, he‘s participated in

21    multiple acts, he‘s directed some of those acts is the

22    Government‘s contention, and that this is a presumption

23    case.    He faces a significant term of incarceration.           And

24    for those reasons, Your Honor, the Government thinks that

25    detention is appropriate here.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 49 of 55
 1                                                                     49

2                 MR. LAZZARO:       Judge, he renounced anything to

3     do with any, at least two of his codefendants that were

4     working for him.       He renounced them by firing them, he

5     renounced them publicly over a 50-minute interview, up to

6     an hour on the Breakfast Club, a station in New York City.

7     He renounced any type of involvement with these people.

8     There‘s been nothing, Judge, before this Court other than

9     the last allegedly what was recovered in his home when he

10    was in Europe.

11                However, Judge, again, for the Government to

12    make an argument that he‘s a danger to the community when

13    they let him walk out on Saturday night with me, there was

14    no discussion that he was a danger to the community.                The

15    only thing that changed between Saturday and Sunday,

16    Judge, is that they felt that they couldn't follow him any

17    longer and thought that this threat would follow him if he

18    went to Connecticut to Foxwood.           That‘s the only change

19    here, Judge.      It wasn‘t that he‘s a threat to the

20    community.     The threat was to him personally, Judge.

21                So what I‘m proposing, Judge, is a substantial

22    bond where he would be off the streets.             There‘d be no

23    risk of flight.       There‘s be an ankle bracelet on him 24

24    hours.    And it‘s substantial, Judge, what I proposed.               And

25    I would surrender his passport, Judge.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 50 of 55
 1                                                                          50

2                 THE COURT:      What did you say the bank accounts

3     totalled, 1.7 or 1.75?

4                 MR. LAZZARO:       I think 1.7.      I have – hold on,

5     Judge, I‘ll try and give you the most recent ones.                That

6     one bank account, Judge, under 69 Entertainment, that the

7     ending balance on October 31 was 260,000.             He‘s got

8     another account, Judge, ending on October 31 in the name

9     of 69 Touring where the ending balance was $469,999.                  And

10    then he‘s got another third account under Tekashi69

11    Publishing ending on October 31 where he‘s got 575,000.

12    SO those are in his three accounts, Judge, presently.                      I‘m

13    going to try and give you the most recent statements, Your

14    Honor.

15                THE COURT:      There‘s 260, 470, and 575?           Is

16    there another bank account?

17                MR. LAZZARO:       Yeah, there is, Judge.

18                THE COURT:      All right.

19                MR. LAZZARO:       There is 469,999 --

20                THE COURT:      I think you gave me that one

21    already.

22                MR. LAZZARO:       Okay, so he‘s got 470,000,

23    576,000, and he‘s got 261,000, Judge.

24                THE COURT:      All right.

25                MR. LAZZARO:       I‘ll pass it up to Your Honor.
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 51 of 55
 1                                                                     51

2                 THE COURT:      No, that‘s all right.

3                 MR. LAZZARO:       He‘d be willing to put the entire

4     bank account, the proceeds into deposit with the court.

5     He basically would have no ability to flee or anything

6     like that.

7                 (pause in the proceeding)

8                 THE COURT:      In some respects this is really, I

9     think in some respects a difficult case.             The two factors

10    that are critical to bail determination, the risk of non-

11    appearance and danger to the community, the Government has

12    a presumption here, and the defendant has to – for the

13    defendant to be granted bail, the defendant has to rebut

14    that presumption.

15                With respect to risk of flight, or the risk of

16    non-appearances perhaps more accurately, I think there

17    are, there would be bail conditions that could minimize

18    the risk of flight to an acceptable level.              The

19    substantial cash bail that Mr. Lazzaro has proposed along

20    with home detention enforced by electronic monitoring I

21    think would minimize the risk of non-appearance.

22                The risk of danger though is a more troubling

23    factor, and the dangerousness to the community is

24    something that‘s much less amenable to minimization

25    through bail conditions.         Here there are several
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 52 of 55
 1                                                                      52

2     aggravating factors that corroborate or reinforce the

3     presumption the Government enjoys.            The fact that the

4     proceeds, the backpack and the identity documents that

5     were taken during the April 3 robbery were found in the

6     apartment that Mr. Hernandez was in the process of

7     vacating I think is compelling evidence corroborating his

8     involvement in that robbery.

9                 I understand Mr. Lazzaro‘s proffer that he was

10    not physically in the lobby when the robbery took place.

11    The Government has proffered that he was outside in the

12    car videoing the lobby, videoing the robbery in the lobby.

13    But the fact that the proceeds were found in the apartment

14    or maybe part of the proceeds were found in the apartment

15    I think corroborates the Government‘s theory of his

16    involvement.

17                The recovery of the firearm, the AR-15 from the

18    apartment is also very troubling.           It doesn‘t appear that

19    the apartment had been abandoned as of the date that the

20    Government recovered the firearm.           It appears that the

21    defendant and his family were in the process of moving but

22    had not quit the premises.

23                (pause in proceeding)

24                THE COURT:      The unfortunate reality is that

25    even if someone is subject to home detention with
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 53 of 55
 1                                                                     53

2     electronic monitoring, they are still capable of directing

3     acts of violence and participating in acts of violence.

4     Given the ubiquitousness of cell telephones, even

5     monitoring of a landline, monitoring of telephone calls

6     would not, adding that as a bail condition I don‘t think

7     could eliminate Mr. Hernandez‘s potential involvement in

8     acts of violence.

9                 The Government does have a presumption here.              I

10    think the risk of non-appearance could be minimized by

11    bail conditions, but I don‘t believe that the risk of

12    danger to the community could be minimized by bail

13    conditions.      I don‘t think the presumption with respect to

14    dangerousness has been rebutted, although I take your

15    point, Mr. Lazzaro, and it is a close case, but in my

16    determination I don‘t think the risk of dangerousness has

17    been rebutted.      And for that reason I‘m going to direct

18    that Mr. Hernandez be detained pending trial.

19                If you want, we can ask the Marshals to produce

20    him in the cellblock tomorrow if you want to take an

21    appeal to Judge Engelmayer or I presume Judge Engelmayer‘s

22    available tomorrow.

23                MR. LONGYEAR:       Unclear, Your Honor.        I know he

24    has a schedule, so it would be Judge Engelmayer or Part 1.

25                THE COURT:      Or the Part 1 judge.        But if you
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 54 of 55
 1                                                                     54

2     want to do that, Mr. Lazzaro, that can be done.

3                 MR. LAZZARO:       I would like to do that, Judge.

4                 THE COURT:      All right, can the Marshals have

5     him in the cellblock tomorrow so they can take an appeal

6     to the district court?         All right, I take it there is a

7     conference before Judge Engelmayer in any event next

8     Monday the 26 th at 10:30.

9                 MR. LONGYEAR:       Correct, Your Honor.

10                THE COURT:      All right.      Anything else from the

11    Government?

12                MR. LONGYEAR:       No, Your Honor.

13                THE COURT:      Mr. Lazzaro, anything else?

14                MR. LAZZARO:       That‘s it, Your Honor.

15                THE COURT:      Okay, thank you all.        We‘re back on

16    the record.      Okay, go ahead.

17                MR. LAZZARO:       Can you order medical treatment,

18    Judge?    He suffers from asthma.

19                THE COURT:      Okay.

20                (Whereupon the matter is adjourned.)

21

22

23

24

25
     Case 1:18-cr-00834-PAE Document 23 Filed 11/26/18 Page 55 of 55
 1                                                                     55

2                             C E R T I F I C A T E

3

4                 I, Carole Ludwig, certify that the foregoing

5     transcript of proceedings in the United States District

6     Court, Southern District of New York, United States of

7     American v. Hernandez, docket number 18cr834, was prepared

8     using digital electronic transcription equipment and is a

9     true and accurate record of the proceedings.

10

11

12

13

14    Signature_______________________________

15

16    Date:    November 22, 2018

17

18

19

20

21

22

23

24

25
